IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,264-03


                      EX PARTE ANTWAIN JAMAR TUTSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 066888-02-E-WR IN THE 108TH DISTRICT COURT
                              FROM POTTER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to thirteen years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that he was not notified until November 7, 2017 that the trial court

entered a judgment nunc pro tunc on March 11, 2015. Applicant wants an out-of-time appeal.

        Applicant has alleged facts that, if true, might entitle him to relief. Blanton v. State, 369
S.W.3d 894, 904 (Tex. Crim. App. 2012). In these circumstances, additional facts are needed. As
                                                                                                         2

we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d).

          If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If he is indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to

represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law as to whether Applicant

received timely notice of the March 11, 2015 judgment nunc pro tunc and whether he is entitled to

an out-of-time appeal. The trial court shall also make any other findings of fact and conclusions of

law that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: July 25, 2018
Do not publish